DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted April 29, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon Gibbons (Reg. 37,333) on July 1, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 6, line 18, the period (.) has been deleted.

	The above change to claim 6 has been made to remove a typo of a duplicate punctuation. 

Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a dual speed rotor comprising a drive shaft with an axial bore and first and second sets of openings, a turbine rotor having first and second annular chambers in fluid communications with the first and second sets of openings respectively, and a flow control screw mechanically coupled to the drive shaft and capable of moving to restrict or stop fluid communications between the axial bore and the second set of openings as recited in claims 1 and 16.
Claims 2-4, 6-15, 17, and 18 depend from claims 1 and 16 and contain their limitations, and therefore are allowed for the same reason. 
The nearest prior art is US 7,077,732 to Dodds which teaches a turbine rotor having first and second annular chambers attached to a drive shaft having an axial bore and first and second sets of openings. Dodds fails to teach the flow control screw. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,644,420 to Lay teaches a compressed air tool having a turbine rotor attached to a drive shaft, and a flow control slide (36) is positioned around the shaft. The slide moves axially along the shaft to control the amount of fluid able to enter the turbine rotor. 
US 5,261,233 to Kishi teaches a turbine rotor attached to a drive shaft, and a speed regulator which comprises a plurality of deformable balls (55), wherein the deformable balls are deformed by the centrifugal force to control the flow rate of air (column 3, lines 1-5). Kishi fails to teach a flow control screw.
	US 3,767,320 to Theis Jr teaches a turbine rotor comprising a variable speed governor capable of adjusting the amount of air which flows into the turbine rotor. Theis fails to teach a flow control screw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799